Case 1:19-cr-O0406-DCN Document 14 Filed 12/17/19 Page 1of1

AO 470 (8/85) Order of Temporary Detention

UNITED STATES DISTRICT COURT

DISTRICT OF IDAHO

 

UNITED STATES OF AMERICA
ORDER OF TEMPORARY DETENTION

Vv. PENDING HEARING PURSUANT TO
BAIL REFORM ACT

Colton Dung Turner |
Defendant : Case Number: CR a -Yo b-S “DOWN

 

 

Upon motion of the Defendant/U.S. Attorney , itis ORDERED
os, t e ’
that a detention hearing is set for (2 ZO | [| * at F100 tn
‘Date Time
before United States Magistrate Judge Candy W. Dale

 

Name of Judicial Officer

Location of Judicial Officer
Pending this hearing, the defendant shall be held in custody by the United States Marshal (

) and produced for the hearing.

 

Other Custodial Official

     

( Mh KAS UL
Candy W. Dale, United States Magistrate Judge

 

 

*Tf not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the Government, or up
to five days upon motion of the defendant. 18 U.S.C.§3142(H(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. 3142(f) are present. Subsection (1) sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer’s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.

 
